On Motion for Rehearing.
LATTIMORE, J.
Apparently appellant’s motion is based on the supposed failure of the testimony to show him in control and management of the premises upon which the still, mash, and other equipment for the manufacture of intoxicating liquor were found. We do not conceive it to be the requirement of the law that one accused of this offense be shown to have the exclusive care and control or management of such premises. Nor do we believe it necessary to show that the title to the property was vested in the accused.
In the instant case it is shown without dispute that appellant lived on a place belonging to his father. According to the state’s testimony, the material, paraphernalia, etc., for the making of intoxicating liquor were found in the same pasture in which appellant’s house was located, and at a distance of approximately 125 to 150 yards from his house. The officers followed a path leading to the place where same was found, going from the house of appellant. The find was made early one morning. Other testimony of the state showed that late in the afternoon before appellant took a witness to the same premises and showed him a quantity of manufactured liquor which he wished to sell witness, naming his price, etc. Appellant’s father, who owned the land upon which the house occupied by appellant was situated, as well as the pasture surrounding said house, was placed on the stand as a witness, and denied knowing of the presence of the still, etc., or that he had anything to do with it. The statute denounces any person who keeps or is interested in keeping any premises, building, room, ór place to be used for the purpose of manufacturing spirituous, vinous or malt liquors, etc. The case was submitted to the jury upon the theory of circumstantial evidence. The proof showing appellant in possession of and attempting to sell the manufactured liquor found at or near the same point as was the still, mash, etc., and it being located in the immediate vicinity of his house and upon land belonging to his father, who disclaimed any control, ownership, or knowledge of same, it thus became a question for the jury to pass upon, and we are not led to concede that their finding is not supported by the testimony.
The motion for rehearing will be overruled.